Citation Nr: 1511380	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and recurrent depression with paranoia.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for degenerative joint disease of the left shoulder.

4.  Entitlement to service connection for genital herpes.

5.  Entitlement to service connection for a left ankle/foot injury.

6.  Entitlement to an increased rating for status post total left knee arthroplasty, evaluated as 30 percent disabling prior to November 12, 2013, and as 60 percent disabling thereafter.

7.  Entitlement to an increased rating for right knee arthroplasty, evaluated as 30 percent disabling prior to November 12, 2013, and as 60 percent disabling thereafter.

8.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to September 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The August 2007 decision denied service connection for genital herpes, chronic low back pain, a left ankle injury, and recurrent depression (claimed as sexual trauma).  The December 2011 decision denied service connection for PTSD and degenerative joint disease of the lumbar spine and left shoulder, increased ratings for degenerative arthrosis of the right knee and status post total left knee arthoplasty, and entitlement to a TDIU.

An April 2014 rating decision increased the ratings for the right and left knee disabilities from 30 to 60 percent, effective November 12, 2013.

In November 2014, the Veteran testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

In June 2009, the Veteran raised a claim of entitlement to Vocational Rehabilitation benefits.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and consideration.

The issues of entitlement to service connection for psychiatric, left lower extremity, left shoulder, and low back disabilities, and genital herpes, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected total left knee arthroplasty has been productive of chronic residuals consisting of severe painful motion or weakness during the entire period on appeal.

2.  The Veteran's service-connected total right knee arthroplasty has been productive of chronic residuals consisting of severe painful motion or weakness during the entire period on appeal. 

3.  The Veteran has been unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for the service-connected total left knee arthroplasty, have been met from August 17, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014). 

2.  The criteria for a 60 percent rating, but no higher, for the service-connected total right knee arthroplasty have been met, from August 1, 2011.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

3.  The criteria for entitlement to a TDIU have been met since August 1, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In March and June 2011, and June and October 2013, letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, and was given the notice required by the surviving portions of Vazquez-Flores.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in August 2011 and November 2013.  The examination reports are of record.  In a VA Form 9, dated in April 2014, the Veteran stated that his "medical condition" continued to worsen, but made no reference to any knee symptomatology.  His statement does not reference any worsening of knee symptoms; hence a new examination is not required.  Cf. Snuffer v. Gober, 10 Vet. App. 400 (1997).

The August 2011 and November 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disability since the November 2013 examination.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the increased rating claim.  

More recently the court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc), vacated on other grounds (Jan. 12, 2015).  

The Veteran testified as to his knee symptoms and their effect on his employment and activities.  He thereby evidence actual knowledge that his rating was assigned on this basis.  He had received multiple notices from the RO as to why it had not assigned higher ratings and advising him of the rating criteria.  Hence absence of such notice at the hearing could not be prejudicial.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Factual Background and Legal Analysis

A. Increased Rating For Knee Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected right and left knee disabilities are deemed competent.  38 C.F.R. § 3.159(a) (2014).  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Rating Criteria

For one year following implantation of a knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned, followed thereafter by a 60 percent schedular rating when there are chronic residuals consisting of severe painful motion or weakness.  38 C.F.R. § 4.71(a), Diagnostic Code 5055.  With intermediate degrees of residual weakness, pain or limitation of motion rate, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262 and a minimum rating of 30 percent is assigned.

Diagnostic Code 5256 provides a maximum 60 percent rating for extremely unfavorable anklyosis in flexion at an angle of 45 degrees or more.


Diagnostic Code 5260 addresses limitation of flexion; flexion beyond 60 degrees does not warrant a compensable rating. 

Diagnostic Code 5261 addresses limitation of extension; when it is limited to 20 degrees, a 30 percent rating is assigned, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Diagnostic Code 5262 addresses impairment of the tibia and fibular and warrants a 40 percent rating with nonunion with loose motion requiring a brace.  

Normal range of knee motion is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate 2 (2014). 

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165. This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level. Painful neuroma of a stump after amputation shall be assigned the evaluation for the elective site of reamputation.  38 C.F.R. § 4.68 (2014).

Amputation at the middle or lower third of the thigh; or with a defective stump and amputation of the thigh recommended, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5164 (2014).



Facts and Analysis

Service connection for left knee osteoarthritis was granted in the August 2007 rating decision, and assigned a 10 percent rating, effective February 27, 2006.  In a June 2009 rating decision, the RO granted a temporary 100 percent rating for his total left knee arthroplasty, effective from November 25, 2008 to December 31, 2009.  A 30 percent rating was granted from January 1, 2010.

Service connection for the Veteran's degenerative arthrosis of the right knee was granted in a March 2010 rating decision and assigned a 10 percent rating from September 21, 2009.  A June 2010 rating decision effectuated the service connection grant from October 10, 2008.  

An October 2010 rating decision granted a temporary 100 percent rating for the Veteran's right knee arthroplasty, effective from June 14, 2010 to July 31, 2011.  A 30 percent rating was granted from August 1, 2011.

The Veteran's submitted an increased rating claim that was received by the RO on January 26, 2011.

During an August 17, 2010 VA examination report, the Veteran's left knee symptoms included giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion.  Range of motion of his left knee was from 4 degrees of extension to 100 degrees of flexion, with pain at 104 degrees.  Range of motion of his right knee was from 8 degrees of extension to 81 degrees of flexion, with pain from 8 to 87 degrees.

Private orthopedic treatment records, dated from October 2010 to June 2011, regarding the Veteran's right knee, show that, in October 2010 he had flexion to 100 degrees but, by February 2011, flexion was only to 95 degrees.  In June 2011, he was noted to be more uncomfortable, flexion was to 95 degrees, and there was more loss of motion than in the past.

The August 2011 VA examination report notes the Veteran's report of throbbing left knee pain and right knee stiffness and that walking aggravated his bilateral knee pain.  The Veteran lived on a hill and was unable to go to the mailbox.  He was unable to cut his grass and slept with knee braces on.  He led a sedentary life due to knee pain.  

On examination, there was evidence of knee giving way, stiffness, weakness, incoordination, and decreased speed of motion.  The Veteran was able to stand for approximately 15 to 30 minutes and walk about 1/4 of a mile.  He limped and there was tenderness, pain at rest and guarding of movement.  The right knee had extension that lacked 4 degrees of full extension and flexion to 65 degrees, with pain at 58 degrees.  The left knee range of motion was from 0 degrees of extension to 85 degrees of flexion, with pain at 68 degrees.

The examiner commented that the Veteran's bilateral knee disability caused decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  The effect on occupation was limited ambulation, standing, and walking, due to pain.  The Veteran needed a walking cane to ambulate.  The knee disabilities had a moderate to severe effect on the Veteran's usual daily activities.

The November 2013 VA examination report reflects that the severity of the Veteran's right and left knee arthroplasties was chronic residuals consisting of severe painful motion or weakness.  

Such findings are commensurate with a 60 percent rating.

Resolving doubt in favor of the Veteran, the evidence shows that he has chronic residuals consisting of severe pain or weakness in both knees.  This level of impairment most closely approximates the criteria for a 60 percent rating for each knee during the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

A 60 percent rating, but no higher, is also warranted the Veteran's right knee disability during the entire appeal period.

The amputation rule would preclude a rating higher than 60 percent.  38 C.F.R. § 4.68.

Extraschedular considerations

The Board has also considered whether the Veteran's right and left knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here the Veteran's left and right knee disabilities are manifested by chronic pain and weakness.  These manifestations are contemplated in the rating criteria.  

Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111. Further consideration of extraschedular ratings is not warranted.  

B. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran is in receipt of 60 percent ratings for the left and right knee arthroplasties; he thus meets the percentage requirements for TDIU.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Gilbert v. Derwinski, supra.

Here, in a November 2009 statement, the Veteran reported that he was only able to work part-time due to his knee disability.

A July 2011 formal claim for a TDIU (VA Form 21-8940) indicates that the Veteran last worked full time in 2011 and his knee disability affected full time employment in 2006.  He worked part-time as a school bus driver from 2001 to 2011, and full time as a bus driver for the Tuscaloosa Transit Authority in 2005.  He completed two years of college and additional training as a minister. 

In an August 2012 VA Form 21-8940, the Veteran reported that he had not held full time work since August 2012.  He had a high school degree and completed one year of college.  

He testified that after service he worked for nearly 20 years for VA ending as a supervisor in a hospital kitchen, retiring in 2002.  He stopped that job because he was unable to stand for long periods.  His knee disabilities prevented him from doing that kind of supervisory job now.  Id. at 38.  

The Veteran testified that he then worked as a school bus driver, but was unable to continue that work his knee disabilities would prevent him from functioning in an emergency.  This work was not physically demanding but he was unable to crawl out of the emergency exit of a bus due to his knee symptoms.  Id. 

The Veteran has been in receipt of Social Security Administration (SSA) disability benefits since August 2012, primarily, for osteoarthrosis and allied disorders and, secondarily, for obesity, and other hyperalimentation.  

The Veteran contends that he became unemployable due to his knee disabilities when he retired from VA in 2002 and also when he stopped working as a school bus driver in 2012.  

The Veteran's last employer reported in May 2014 that he worked as a bus driver for 20 hours a week, four days a week, from August 2002 to September 28, 2012.  He lost 36 days due to disability in his last year of work, and retired on disability.  

The Veteran has offered conflicting statements as to why he was unable to continue working as a school bus driver.  In an August 2012 statement, he reported that he was unable to work because of the increase in severity of his non-service-connected diabetic condition.  

The Veteran testified in 2014 that he could no longer pass physical examinations required to do school bus driver work based on the current severity of his knees.  He explained that, in the event of an emergency, he was unable to crawl through the emergency exit due to his knee disabilities.

A Medical Examination for Commercial Driver Fitness Determination signed by the Veteran in July 2012; however, shows that he was temporarily disqualified due to diabetes mellitus/insulin.  An August 2012 Report of Disability indicates that he was totally incapacitated due to insulin dependent diabetes, metatarsalgia, osteoarthritis, especially of the knees, and elevated AIC.  The examiner noted that the Veteran was unable to safely operate a bus due to unstable glucose.

Nevertheless, the Veteran's sick leave report shows that he was on sick leave from August 20 to September 28, 2012.  He retired on October 1, 2012, according to letters to him from the Tuscaloosa City Schools and Public Education Employees Health Insurance Plan, dated in August and November 2012, respectively.

In August 2011, the VA examiner opined that the Veteran's service-connected bilateral knee disabilities significantly affected his ability to perform physical employment and moderately affected his ability to perform sedentary work.

The November 2013 VA examiner commented that the Veteran's bilateral knee prosthesis was not likely to prevent employment.  However, it was likely to prevent physical employment where heavy lifting and carrying, pushing and pulling, walking greater than 0.5 miles, and standing longer than one hour were required.  The examiner said it was likely to mildly impact sedentary labor where sitting longer than two to three hours without a break was required.

The only arguably sedentary employment the Veteran ever performed was as a bus driver, but that employment would require the ability to enter and leave a bus and conduct an emergency evacuation.  In his work as a kitchen supervisor for VA; he was required to stand on concrete for long periods.  In addition, the Social Security Administration found the Veteran unemployable in large part due to his knee disabilities.

The evidence is at least in equipoise as to whether the Veteran's service-connected knee disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The evidence also shows that he has other significant, non-service-connected disabilities, including diabetes mellitus.  The court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).38 

Effective Dates of Grants

The Board has not assigned specific effective dates for the grants of increased ratings and TDIU.  This is to insure that there is no denial of the Veteran's due process rights.  The AOJ will set the effective dates and the Veteran will have the opportunity to submit additional evidence and argument on that element of his claims.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (holding that the Board may not decide elements of a claim not considered in the first instance by the AOJ).


ORDER

An increased, 60 percent, rating is granted for a left knee arthroplasty during the entire appeal period.

An increased, 60 percent, rating is granted for a right knee arthroplasty during the entire appeal period.

A TDIU is granted.


REMAND

Low Back and Left Shoulder Disabilities

In November 2011, a VA nurse practitioner examined the Veteran who gave a history of back pain since the 1990s.  The examiner opined that degenerative joint disease of the lumbar spine and left shoulder were not proximately due to service-connected knee disability.  The examiner did not comment on whether the Veteran's service-connected bilateral knee disability aggravated his left shoulder or lumbar spine disabilities.  38 C.F.R. § 3.310(a), (b) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A new VA opinion is need to determine if the Veteran has a left shoulder or low back disability due to or aggravated by service-connected bilateral knee disability.  

Genital Herpes

Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83. 

Here, service treatment records show that the Veteran had genital herpes, and he has reported continued outbreaks of disorder.  An examination is needed to determine whether he has a current disease related to a disease or injury in service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006). 


Left Ankle/Foot

The August 2011 VA examiner noted the Veteran's history of left big toe bunionectomies in 2005 and 2007.  The Veteran denied ankle and foot symptoms during the examination.  Results of X-rays of the left foot/ankle included status post first metatarsal osteotomy.  The examiner diagnosed a normal left ankle and degenerative joint disease of the first metatarsal of the left foot.  The examiner did not comment on the etiology of the Veteran's left foot disability.

VA medical records including those dated in October 2013, include foot pain and metatarsalgia among the Veteran's medical problems.  An opinion is needed as to the relationship of these disabilities to reported in-service foot symptoms.
.

Psychiatric Disability (Depression, PTSD)

The record includes multiple psychiatric diagnoses in recent years, including PTSD, depression and schizoaffective disorder.  The Veteran has reported multiple in-service stressors A VA psychiatric examination is warranted to determine if the Veteran has a psychiatric disability that had its onset during active service or is proximately due to service-connected knee disabilities.

Records

In a December 2007 statement pertaining to the PTSD claim, the Veteran requested that VA obtain medical records associated with his employment from 1978 to 2002, at the VA medical center (VAMC) in Tuscaloosa, Alabama.  There are no VA medical records regarding his treatment in the file dated prior to 2001.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records regarding psychiatric treatment during the Veteran's employment at the VAMC from 1978 to 2002.

2.  Send the Veteran a letter telling him that in a claim for service connection for PTSD based on personal assault, evidence other than service department records may establish the occurrence of the stressor.

3.  Schedule the Veteran for a VA examination by a physician to determine whether a low back, left shoulder, or left ankle/foot disability related to service.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, the examiner should answer the following questions.

Low Back and Left Shoulder:  Has the Veteran had degenerative joint disease of the lumbar spine or left shoulder, or another low back or left shoulder disorder, at any time since 2006 (low back) or 2011 (left shoulder)? 

If so, is it as likely as not that the Veteran's degenerative joint disease of the lumbar spine or left shoulder other low back or left shoulder disorder, is the result of a disease or injury in active service, or had its onset in such service?

For any low back or left shoulder disorder, including degenerative joint disease, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected bilateral knee arthroplasty.

If not, is it at least as likely as not aggravated by service-connected bilateral knee arthroplasty?  If aggravated, what permanent, measurable increase in current low back or left shoulder pathology is attributable to the service-connected bilateral knee disability?

Left Ankle/Foot: Has the Veteran had a left foot or ankle disorder at any time since 2006?

If so, is it as likely as not that the Veteran's left ankle or foot disorder is the result of a disease or injury in active service, or had its onset in such service (including the findings noted in the May 1974 service treatment records, noting treatment for a blister and a severe left ankle sprain)?

The examiner must provide reasons for each opinion.  In rendering an opinion, the examiner is particularly requested to address the opinions offered by the VA examiner in November 2011.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for low back, left shoulder, and left ankle/foot problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination by a physician to determine whether he has genital herpes related to service.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, 

The examiner should answer the following questions.

Has the Veteran had genital herpes at any time since 2006?

If so, is it at least as likely as not that the Veteran's genital herpes disorder is the result of a disease or injury in active service, or had its onset in such service (including the findings in the November 14, 1974 service treatment record, noting treatment for genital herpes)?

The examiner must provide reasons for each opinion.  In rendering an opinion, the examiner is particularly requested to comment on whether the Veteran had genital herpes during the appeal period that is currently in remission.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for genital herpes problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disorder, including PTSD, depression, or another disorder related to service.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner.  

The examiner should answer the following questions.

Is it at least as likely as not that the Veteran's PTSD, or other diagnosed psychiatric disabilities since 2006 are the result of a disease or injury (including stressors) in active service, or had their onset in such service?

If the examiner finds that the Veteran does not have a previously diagnosed psychiatric disability, the examiner should opine whether such disability is in remission or the prior diagnosis was made in error.

For any psychiatric disorder present at any time since 2006, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected bilateral knee arthroplasty.

If not, is it at least as likely as not aggravated by service-connected bilateral knee arthroplasty?  If aggravated, what permanent, measurable increase in current psychiatric pathology is attributable to the service-connected knee disability?

If a diagnosis of PTSD has been warranted at any time since 2006, the examiner should specify the stressors supporting the diagnosis.

If supporting stressors include personal assault, the examiner should opine whether there is evidence of changes in behavior that would support the occurrence of the stressor.

The examiner must provide reasons for each opinion.  In rendering an opinion, the examiner is particularly requested to comment on whether the Veteran had PTSD, depression, or another psychiatric disorder during the appeal period that is currently in remission.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for PTSD, depression, or other psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


